Exhibit 10.1

 

AMENDMENT NUMBER ONE TO GOVERNANCE AGREEMENT

 

February 23, 2011

 

The undersigned, being all of the parties to that certain Agreement dated as of
January 19, 2011 (the “Governance Agreement”), hereby agree as follows:

 

1.     Exhibit A to the Governance Agreement setting forth the Charter
Amendments is hereby amended and replaced in its entirety with Exhibit A hereto.

 

2.     Section 3.3(a) of the Governance Agreement is hereby amended and restated
to read in its entirety as follows:

 

“(a)         Effective upon the filing with the Secretary of State of the
Charter Amendments, Messrs. Richard A. Goldstein, Jeffrey D. Goldstein and
Robert S. Goldstein (or such other persons as determined in accordance with
Section 3.3(c)) (collectively, the “Goldstein Directors”) shall be appointed to
Classes I, II and III of the Board, respectively.”

 

3.     Capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Governance Agreement.

 

4.     The provisions of the Governance Agreement that have not been amended
hereby shall remain in full force and effect.  The provisions of the Governance
Agreement, as amended hereby, shall remain in full force and effect.

 

*              *              *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment Number One to Governance Agreement has been
executed by each of the Parties, through their respective duly authorized
representative, as of the date first above written.

 

 

 

ISLE OF CAPRI CASINOS, INC.

 

 

 

 

 

By:

/s/ Virginia McDowell

 

 

Name:

Virginia M. McDowell

 

 

Title:

President and COO

 

 

 

 

 

 

 

GFIL HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Goldstein

 

 

Name:

Jeffrey D. Goldstein

 

 

Title:

Manager

 

 

 

 

 

/s/ Jeffrey D. Goldstein

 

JEFFREY D. GOLDSTEIN

 

 

 

 

 

/s/ Robert S. Goldstein

 

ROBERT S. GOLDSTEIN

 

 

 

 

 

/s/ Richard A. Goldstein

 

RICHARD A. GOLDSTEIN

 

--------------------------------------------------------------------------------


 

Exhibit A — Charter Amendments

 

--------------------------------------------------------------------------------


 

CERTIFICATE OF AMENDMENT TO
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF
ISLE OF CAPRI CASINOS, INC.

 

Isle of Capri Casinos, Inc. (the “Corporation”), a corporation organized and
existing under and by virtue of the General Corporation Law of the State of
Delaware, as amended (the “DGCL”), DOES HEREBY CERTIFY:

 

FIRST:  That the Board of Directors of the Corporation adopted resolutions
proposing and declaring advisable the following amendment to the Amended and
Restated Certificate of Incorporation of the Corporation:

 

RESOLVED, that the Amended and Restated Certificate of Incorporation of the
Corporation be amended so that the following Article FIFTEENTH be added
immediately after the existing Article FOURTEENTH:

 

“FIFTEENTH:

 

15.1)       Special Vote Requirement

 

(a)           The affirmative vote or consent of the holders of at least
two-thirds of the voting power of the Corporation, voting as a single class,
shall be required for (i) the adoption of any agreement providing for the merger
or consolidation of the Corporation with or into any other corporation or
entity, or similar transaction in which the shares of stock of the Corporation
are exchanged for or changed into other stock or securities, cash and/or other
property, (ii) the adoption of any agreement providing for the sale or lease of
all or substantially all of the assets or property of the Corporation and its
subsidiaries (taken as a whole), (iii) spin-off, split-up or extraordinary
dividend to stockholders and (iv) the liquidation, dissolution or winding up of
the Corporation. Such affirmative vote or consent shall be in addition to the
votes or consents of the holders of stock of the Corporation otherwise required
by law or any agreement between the Corporation and any national securities
exchange.

 

(b)           This Section 15.1, and the terms and conditions contained herein,
shall, without any action of any person or entity, automatically expire and be
null and void and of no further effect upon the first to occur of (i) the
Goldstein Family Group (as defined below) ceasing to hold Common Stock of the
Corporation representing at least 22.5% of the Corporation’s outstanding Common
Stock, not including any shares of Class B Common Stock or shares of Common
Stock issued upon conversion of any Preferred Stock and (ii) the tenth
anniversary of the Article 15 Effective Time (as defined below) (the time at
which the first of the matters set forth in the foregoing clauses (i) and
(ii) occurs is referred to herein as the “Supermajority  Expiration Time”).

 

--------------------------------------------------------------------------------


 

(c)           For purposes of this Amended and Restated Certificate of
Incorporation, “Goldstein Family Group” means, collectively,  (i) Jeffrey D.
Goldstein, (ii) Richard A. Goldstein, (iii) Robert S. Goldstein, (iv) GFIL
Holdings, LLC, a Delaware limited liability company, (v) the spouse, child
(including any person legally adopted before the age of five), or grandchild of
any of Bernard Goldstein, Jeffrey D. Goldstein, Robert S. Goldstein and/or
Richard A. Goldstein, and (vi) any entity in which all of the equity interests
in and all of the beneficial interests of which are owned by a person or entity
described in subparagraphs (i) through (v) above.

 

(d)           From the Article 15 Effective Time until the Supermajority
Expiration Time, the Corporation shall not amend, modify or repeal this
Section 15.1 unless such amendment, modification or repeal is approved by the
affirmative vote or consent of the holders of at least two-thirds of the voting
power of the Corporation, voting as a single class.

 

15.2)       Classes of Directors

 

(a)           The Board of Directors of the Corporation shall be divided into
three classes, designated Class I, Class II and Class III.  Each class of
directors shall consist, as nearly as may be possible, of one-third of the total
number of directors constituting the entire Board of Directors of the
Corporation.  The Board of Directors is hereby authorized to assign members of
the Board of Directors already in office to such classes effective upon the
filing with the Secretary of State of the Certificate of Amendment to this
Amended and Restated Certificate of Incorporation that provides for the
inclusion of this Article 15 in this Amended and Restated Certificate of
Incorporation (the “Article 15 Effective Time”); provided, that each of Jeffrey
D. Goldstein, Robert S. Goldstein and Richard A. Goldstein shall be in separate
classes.  The terms of the initial Class I directors shall expire at the first
annual meeting of stockholders to be held after the Article 15 Effective Time;
the terms of the initial Class II directors shall expire at the second annual
meeting of stockholders to be held after the Article 15 Effective Time; and the
terms of the initial Class III directors shall expire at the third annual
meeting of stockholders to be held after the Article 15 Effective Time.

 

(b)           At each annual meeting of stockholders, successors to the class of
directors whose terms expire at that annual meeting shall be elected for a
three-year term.

 

(c)           A director shall hold office until the annual meeting of
stockholders for the year in which his or her term expires and until his or her
successor shall be elected and shall qualify, subject, however, to prior death,
resignation, retirement, disqualification or removal from office.

 

2

--------------------------------------------------------------------------------


 

(d)           From the Article 15 Effective Time until the Supermajority
Expiration Time, the Corporation shall not amend, modify or repeal this
Section 15.2 unless such amendment, modification or repeal is approved by the
affirmative vote or consent of the holders of at least two-thirds of the voting
power of the Corporation, voting as a single class.”

 

SECOND:  That the stockholders have  voted in favor of this amendment in
accordance with the provisions of Section 242 of the DGCL.

 

THIRD:  That this amendment was duly adopted in accordance with the applicable
provisions of Sections 242 of the DGCL.

 

***

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Amendment to
be executed by its duly authorized officer this            day of           ,
2011.

 

 

 

Isle of Capri Casinos, Inc., a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------